Appeal by the defendant from a judgment of the Supreme Court, Queens County (McKay, J.), rendered November 20, 2001, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was arrested after a “buy and bust” operation *381in which he and. a codefendant sold cocaine to an undercover police officer. The defendant’s request for a charge on the agency-defense was properly denied. There was no reasonable view of the evidence to support the theory that the defendant was acting solely as an agent of the undercover officer (see People v Herring, 83 NY2d 780, 782 [1994]; People v Blue, 294 AD2d 512, 513 [2002]; People v King, 283 AD2d 589, 590 [2001]; People v Alvarez, 235 AD2d 484, 484-485 [1997]).
The defendant’s remaining contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Rosario, 195 AD2d 577 [1993]), and, in any event, does not require reversal. Ritter, J.P, Goldstein, Townes and Rivera, JJ., concur.